DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 03/21/2022. 
Claim(s) 1-15 are currently pending. 
Claim(s) 1 and 7-14 have been amended. 
Claim(s) 15 has been added.

Response to Arguments
Applicant’s arguments, see Remarks filed 03/21/2022, with respect to the rejection(s) of claim(s) 1, 2, 5-7, 10 and 12 under 35 U.S.C. §102 have been fully considered and are persuasive.  The rejection(s) of claim(s) 1, 2, 5-7, 9 and 12 under 35 U.S.C. §102 has been withdrawn. 
Applicant’s arguments, see Remarks filed 03/21/2022, with respect to the rejection(s) of claim(s) 3-4, 8, 9, 11, 13 and 14 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection(s) of claim(s) 3-4, 8, 9, 11, 13 and 14 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “at least one conductive connector designed to extend through an opening of the frame and be securely positioned therein so that it can be connected to another conductive connector similarly situated in an adjacent frame” in the context of other limitations recited in the claims.
	As seen in Figs. 3-4 and 11A of Minnick, the conductive connector is positioned on the outer surface of the frame and does not extend through the frame.  Janowski, Johnson, Ehlmann and Song do not alleviate the deficiencies in Minnick. One of ordinary skill would not be motivated to modify the system of the prior art such that the at least one conductive connector extends through an opening of the frame because such a modification would require a substantial reconstruction and redesign of the elements shown in Minnick as well as a change in the basic principle under which the Minnick construction was designed to operate. [MPEP 2143.01 VI].
Regarding claim 15
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “at least one conductive connector extending through at least one connection opening and operatively connected to a photovoltaic junction” in the context of other limitations recited in the claims.
	As seen in Figs. 3-4 and 11A of Minnick, the conductive connector is positioned on the outer surface of the frame and does not extend through the frame.  Janowski, Johnson, Ehlmann and Song do not alleviate the deficiencies in Minnick. One of ordinary skill would not be motivated to modify the system of the prior art such that the at least one conductive connector extends through an opening of the frame because such a modification would require a substantial reconstruction and redesign of the elements shown in Minnick as well as a change in the basic principle under which the Minnick construction was designed to operate. [MPEP 2143.01 VI].
Regarding claims 2-14
	Claims 2-14 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721